t c summary opinion united_states tax_court charles l and deborah j beasley petitioners v commissioner of internal revenue respondent docket no 15470-07s filed date gerald c baker for petitioners roger w bracken for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined federal_income_tax deficiencies and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number penalties sec_6662 dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioners’ charter fishing activity was not engaged in for profit and whether petitioners are liable for the accuracy-related_penalties background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioners were married and living in maryland during the years at issue and at the time they filed the petition during the years at issue charles beasley petitioner was employed full time as an estimator and project manager for a heating ventilating and air conditioning installer mrs beasley was employed full time as a washington metropolitan area transit authority police officer petitioner completed high school as well a sec_5 years of trade school mrs beasley also completed high school petitioner is a self-described waterman having spent much of his life on the water fishing and boating petitioner first obtained his u s coast guard master license in and had it renewed periodically petitioner obtained his maryland commercial fishing license in sometime before petitioners contemplated starting a charter fishing_business to supplement their income before petitioners did not have any experience owning or operating a small_business or a charter fishing_business during the years at issue petitioner maintained several related licenses including his coast guard master license a maryland charter boat license a chesapeake bay fishing license and a maryland guide license between and early petitioners searched extensively for a used boat suitable for charter fishing operations in and around chesapeake bay during this time petitioner informally surveyed charter boat captains regarding boat selection on date petitioner wrote a business plan which indicated that he did not expect to make a profit initially but hoped to reach profitability within years he predicted the fuel cost of each trip to be dollar_figure petitioner inquired about the fees set by other charter captains and set his charter fees slightly below the prices reported to him petitioner did not seek any other advice while preparing his business plan petitioners ordered a custom boat on date at a contract_price of dollar_figure this price was later reduced to dollar_figure to offset the cost of radar and depth-finding equipment petitioners purchased and installed themselves the contract anticipated delivery on date but petitioners did not receive the boat until date after a modification to the propeller petitioners deemed the boat suitable for charter fishing operations on date the fishing season ended on date as a result of the late delivery petitioners canceled the charters they had booked for october and november petitioners did not receive any income from the charter fishing activity in in petitioners made paid fishing trips and at least unpaid trips petitioners’ gross_receipts from their charter fishing activity in was dollar_figure petitioners did not pay for any advertising for their charter fishing activity in in petitioners made paid fishing trips and or more unpaid trips in an attempt to increase profitability petitioners took their boat to virginia beach virginia in late to operate winter charters petitioners opened a bank account with suntrust bank in the name on the account was charles l beasley aka deborah j charters petitioners deposited some of the receipts from their charter fishing activity into their personal account and deposited some of their wages as well as other moneys into the suntrust account petitioners booked fewer charters each year than their business plan required for profitability the number of charter fishing boats operating in petitioners’ area increased from about in to about in petitioners did not keep any financial_accounting records for their charter fishing activity and they did not consult an accountant for advice on the financial operation of that activity petitioners’ evidence of income from charter fishing is limited to a handwritten list of dates amounts and names although they retained fuel and supply invoices as well as credit card receipts for income_tax preparation purposes they did not use their records to evaluate profitability petitioner believed that the charter boat might appreciate in value however he had no expectation that the value of the boat would increase enough to offset the losses_incurred during the initial years of the charter fishing activity petitioners believe that the charter fishing activity did not reduce their capacity to perform the duties of their regular employment a full-day fishing trip required each petitioner to work a 13-hour day petitioners had their returns for each of the years at issue prepared by tax consultants of north america petitioners’ form sec_1040 u s individual_income_tax_return reported the following combined wages itemized_deductions exemption_amount schedule c charter activity dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number receipts expenses depreciation supplies other expenses interest on loan profit loss taxable_income and overpayment taxable_income tax withholding overpayment refund big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent issued a notice_of_deficiency on date respondent disallowed petitioners’ expense deductions claimed on schedule c profit or loss from business in excess of their schedule c income and determined deficiencies for and additionally respondent determined a sec_6662 accuracy-related_penalty for each year discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have alleged that sec_7491 applies but have not established compliance with its requirements petitioners therefore bear the burden_of_proof i whether petitioners’ charter fishing activity was not engaged in for profit respondent contends that petitioners’ deductions from their charter fishing activity are subject_to the limitations of sec_183 because the activity was not a trade_or_business if a taxpayer is not engaged in a trade_or_business under sec_162 he generally may deduct the expenses related to an activity_not_engaged_in_for_profit only to the extent of the gross_income derived from the activity for the taxable_year sec_183 and b sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 profit means economic profit independent of tax savings 81_tc_210 a taxpayer seeking to deduct trade_or_business_expenses under sec_162 must establish that the underlying activity was engaged in with an actual and honest profit objective 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the taxpayer must have entered into the activity or continued the activity with the actual honest and bona_fide objective of making a profit 224_f3d_16 1st cir affg tcmemo_1999_92 dreicer v commissioner supra pincite sec_1_183-2 income_tax regs objective indicia may be considered to establish the taxpayer’s true intent dreicer v commissioner supra pincite because petitioners do not meet the statutory presumption of profit we consider whether they engaged in the charter fishing activity for profit we consider all the facts and circumstances in determining whether a taxpayer entered into the activity for profit placing greater weight upon objective facts than the taxpayer’s statements of intent dreicer v commissioner supra sec_183 generally provides that a taxpayer who engages in an activity that earns a profit in of consecutive years may be entitled to an electable presumption of a profit_motive in the other years pincite the following nine nonexclusive factors are relevant in determining whether the taxpayer engaged in the activity for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit 90_tc_960 affd without published opinion 899_f2d_18 9th cir 72_tc_659 sec_1 b income_tax regs relevant indicators include maintaining complete and accurate books_and_records obtaining a business license maintaining a separate business bank account developing a written business plan having a plausible strategy for earning a profit and attempting changes in order to improve profitability see morley v commissioner tcmemo_1998_312 holowinski v commissioner tcmemo_1997_168 ellis v commissioner tcmemo_1984_50 sec_1_183-2 income_tax regs petitioners did not keep a journal or a book of accounts for their charter fishing activity petitioners instead retained numerous credit card receipts and fuel and supply invoices that reflect some of the expenses_incurred with respect to that activity petitioners also produced a list of amounts and dates that generally reflect their charter fishing income we are not convinced that petitioners’ recordkeeping represented anything other than an effort to substantiate expenses claimed on their returns for a taxpayer’s books_and_records to reflect a businesslike activity the taxpayer’s books_and_records must provide a method for measuring profits controlling expenses and evaluating the overall performance of the operation 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioners did not present any evidence we note that the acceptable level of detail required of books_and_records can vary according to the type of venture while rudimentary bookkeeping could have been acceptable for an activity such as charter fishing petitioners’ records do not begin to rise to that level furthermore while substantiating expenses is necessary for any taxpayer it is not sufficient to satisfy the books of account requirement of sec_1_183-2 income_tax regs that they prepared and maintained records to evaluate the profitability of their operations petitioners’ failure to keep contemporaneous accounting_records undermines their asserted profit objective petitioner did obtain the licenses required to run a sole_proprietorship charter fishing_business for profit in maryland these licenses however appear to be necessary for any charter fishing activity to take place and are not necessarily indicative of an actual profit_motive we also note that petitioner obtained his coast guard master license and commercial fishing license several years before petitioners began any charter fishing activity petitioner’s licenses do not support nor undercut the asserted profit objective while petitioners maintained a separate bank account designated for the charter fishing activity they commingled charter fishing and personal funds such commingling does not support a finding that petitioners conducted the activity in a businesslike manner that would demonstrate a profit objective see ballich v commissioner tcmemo_1978_497 to the contrary petitioner testified on cross-examination that he was surprised at trial to learn just how unprofitable his business was during the years at issue new ventures often require capital infusions which might explain deposits of personal funds into a business bank account but would not explain deposits of business funds into a personal account petitioners introduced a signed and dated business plan while the existence of a plan supports the asserted profit objective it cannot alone prove such an objective petitioners made changes to their charter fishing activity at the end of and added winter charters from virginia beach virginia petitioners’ decision to expand their charter fishing season supports their asserted profit objective on balance this factor supports respondent’s determination expertise of the taxpayers or their advisers preparation for the activity by extensive study of its accepted business and economic practices or consultation with experts may indicate that the taxpayer has a profit objective where the taxpayer carries on the activity in accordance with those practices sec_1_183-2 income_tax regs before petitioners began their charter fishing activity petitioner called other charter operators in the area to determine their pricing structure in order to establish competitive rates petitioner’s calls extracted little information regarding business practices or the likelihood of we note however that while this change in business practice may have provided additional income it did not result in a profit petitioners’ and schedules c include marked increases in receipts but they still report substantial losses success in the charter fishing_business petitioners failed to establish that they acquired any expertise or took reasonable steps to acquire such expertise in the accepted business or accounting practices required to run a profitable business petitioners relied on their knowledge of recreational fishing to make their charter fishing activity profitable apparently not recognizing that they would also have to control expenses relative to income the lack of consultation with small_business experts undercuts petitioners’ claim that they engaged in the charter fishing activity with a profit objective this factor supports respondent’s determination time and effort expended the fact that a taxpayer devotes much of his personal time and effort to carrying on the activity may indicate an intent to profit particularly if the activity does not have substantial personal or recreational elements sec_1_183-2 income_tax regs during the years at issue petitioners each maintained full- time employment that was not related to their charter fishing activity petitioners testified that a standard 8-hour charter fishing trip often required hours of work from each petitioner nevertheless as we discuss in greater detail below petitioner testified that charter captains are by and large a tight-lipped group particularly when speaking to a potential competitor about business practices charter fishing has substantial personal or recreational aspects for petitioners id the time petitioners spent working on the charter fishing activity is also consistent with their use of the boat for recreation see warden v commissioner tcmemo_1995_176 finding that the time taxpayers spent cleaning and maintaining their yacht was consistent with the use of the yacht for recreation affd without published opinion 111_f3d_139 9th cir this factor is neutral expectation that assets used in the activity may appreciate in value a taxpayer’s expectation that assets such as land and other tangible_property used in an activity may appreciate in value and generate an overall profit may indicate that the taxpayer has a profit objective as to that activity sec_1_183-2 income_tax regs an overall profit is present if net_earnings and appreciation are sufficient to recoup losses sustained in prior years 45_tc_261 affd 379_f2d_252 2d cir petitioners acknowledge that they had no expectation that the value of the boat would increase so much that it would offset the losses_incurred during the first years of their charter fishing activity this factor does not support petitioners’ asserted profit objective success of taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs though petitioners attempt to connect their prior work experience and their charter fishing activity we do not find any evidence that petitioners’ estimating and law enforcement experience would indicate that they could transform an unprofitable charter fishing enterprise into a profitable one this factor does not support petitioners’ asserted profit objective history of income or losses a series of losses during the initial stage of an activity is not necessarily an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however continued losses which cannot be explained may indicate that the activity is not engaged in for profit id petitioners did not earn charter fishing receipts in excess of their expenses during any of the tax years at issue petitioners claimed losses of dollar_figure for dollar_figure for and dollar_figure for petitioners had no clients and no trips in clients and trips in and clients and trips in although petitioners have offered explanations for continued losses such as a slow economy and rising fuel costs their reasons do not rise to the level necessary to offset the size of their losses for every year of their charter fishing activity further petitioner’s testimony regarding the tripling of the number of charter fishing operations in his area does not support his contention of a weak charter fishing market we conclude that this factor does not support petitioners’ asserted profit objective amount of occasional profits an opportunity to earn a substantial profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1 b income_tax regs petitioners’ charter fishing activity is not a highly speculative venture such as oil prospecting see sec_1 a income_tax regs further there is no indication that a windfall profit may ever be generated by this particular activity therefore this factor does not support petitioners’ asserted profit objective taxpayer’s financial status the fact that the taxpayer does not have substantial income from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from other sources may indicate the lack of a profit objective however particularly if there are personal or recreational elements in the activity id petitioners’ wage income for each of the years at issue is substantial petitioners reported combined wages of dollar_figure in dollar_figure in and dollar_figure in because of their schedule c losses petitioners realized significant tax savings for each year at issue considering the personal and recreational elements involved in petitioners’ charter fishing activity as we discuss below this factor undercuts petitioners’ claim that they engaged in the activity with an intent to profit without regard for tax savings see surloff v commissioner t c pincite sec_1_183-2 income_tax regs this factor supports respondent’s determination elements of personal pleasure the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit particularly where there are recreational or personal elements involved sec_1_183-2 income_tax regs however the fact that the taxpayer derives personal pleasure from engaging in the activity alone is insufficient to foreclose for-profit treatment id mr beasley has been an avid waterman all his life fishing can be a decidedly recreational activity and there is no evidence that petitioners do not derive personal pleasure from the activity the personal pleasure or recreation that petitioners derive from the charter fishing activity while not preclusive of a profit_motive also does not support petitioners’ assertion that they engaged in the activity primarily for profit see id ii summary of factors having considered the above factors and recognizing that no one factor is controlling we conclude that even though petitioners may have entered into the charter fishing activity hoping for eventual profitability the facts presented do not support a finding that during the years at issue petitioners engaged in their charter fishing activity with a profit objective as defined by sec_1_183-2 income_tax regs accordingly we hold that respondent correctly applied sec_183 by allowing expense deductions only to the extent of petitioners’ income from charter fishing iii penalties by virtue of sec_7491 the commissioner has the burden of production with respect to the accuracy-related_penalty to meet this burden he must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra respondent determined accuracy-related_penalties under sec_6662 which provides for a penalty equal to percent of an underpayment if the underpayment is due to a substantial_understatement_of_income_tax sec_6662 and b sec_6662 defines a substantial_understatement_of_income_tax as an understatement that exceeds the greater of i 10-percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure for each year at issue petitioners’ return contained an understatement of income_tax that meets the sec_6662 definition as follows year tax required to be shown tax shown understatement dollar_figure big_number big_number -0- dollar_figure big_number dollar_figure big_number big_number a taxpayer may avoid the application of an accuracy-related_penalty by proving that he acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed item see 115_tc_43 affd 299_f3d_221 3d cir reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 reliance on a tax professional is not an absolute defense but merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 as a general_rule a taxpayer cannot shift the responsibility of filing an accurate return to a return preparer 88_tc_654 however we have held that under certain circumstances the taxpayer may avoid the imposition of a penalty if there was good_faith reliance by the taxpayer on the advice of a competent adviser 86_tc_492 affd 864_f2d_1521 10th cir whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see neonatology associates p a v commissioner supra pincite the taxpayer claiming good_faith reliance on a competent adviser must demonstrate that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite reliance on a return preparer is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_279 for the years at issue petitioners had their federal tax returns prepared by a professional preparer there is no evidence that petitioners’ preparer was not competent or that petitioners were not justified in relying on the preparer’s expertise in preparing tax returns for individuals and sole proprietors it does not appear from the record that petitioners were anything other than forthright with their preparer petitioners were not educated in accounting or tax_return preparation petitioners apparently relied on the preparer’s judgment to complete and enter amounts on proper schedules on the returns it appears that petitioners provided accurate information to their preparer for completion of their returns this is not a situation of omission of gross_receipts or exaggeration of expenses but rather the proper reporting of income and expenses governed by the code the regulations and the interpretation of the code by myriad cases on the basis of the entire record and considering the demeanor and candor of petitioners we are satisfied that petitioners acted in good_faith in operating their charter fishing activity and in reporting the income and expenses therefrom the court finds that petitioners’ reliance on their preparer was reasonable we therefore do not sustain respondent’s determination that petitioners are liable for the accuracy-related_penalties pursuant to sec_6662 to reflect our disposition of the issues decision will be entered for respondent with respect to the deficiencies and for petitioners with respect to the penalties
